UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7684



WILLIAM A. FISHER,

                                             Plaintiff - Appellant,

          versus


COURT & LEGAL RECORDS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-617-3)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Fisher appeals a district court order dismissing

without prejudice under 28 U.S.C.A. § 1915(g) (West Supp. 2000) his

civil rights complaint.     We decline to rule on whether the three

appeals cited by the district court count as strikes for purposes

of § 1915(g) and dismiss the appeal on alternate grounds.       See

Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996).   Because we

find that Fisher’s civil rights complaint fails to state a claim,

we dismiss the appeal as frivolous. See Clemente v. Allen, 120 F.3d
703, 705 (7th Cir. 1997).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2